818 F.2d 862Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles WITHERSPOON, Plaintiff-Appellant,v.W.R.  GRACE & CO., Defendant-Appellee.
No. 86-3146.
United States Court of Appeals, Fourth Circuit.
Submitted March 25, 1987.Decided May 15, 1987.

Before WILKINS and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Charles Witherspoon, appellant pro se.
Stanley Mazaroff, Venable, Baetjer & Howard, for appellee.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order granting summary judgment to the defendant in this diversity action is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the district court's reasoning that Maryland law does not provide a tort cause of action for retaliatory discharge to employees covered by a collective bargaining agreement.  Witherspoon v. W. R. Grace & Co., C/A No. 84-3739 (E.D.Va., Sept. 30, 1986).


2
AFFIRMED.